DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were submitted on 07/23/2020.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 recites the limitation "selecting second content based at least in part on the information about the user ".  There is insufficient antecedent basis for “the information about the user” in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 36 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nair et al. (US 6621502 B1).

Regarding claim 36, Nair teaches:
“A memory storing instructions executable by one or more processors to cause the one or more processors to perform operations” (col. 2, lines 26-45; ‘General purpose computer 36 comprises a suitable electronic device having a processor and memory, and which is operable to communicate over packet switched network 16.’) comprising:
“establishing a data communication channel with a display device” (col. 2, lines 46-55; ‘For example, network 16 may comprise an asynchronous transfer mode (ATM) network, an Internet protocol (IP) network and other suitable packet based data communications technology.’; col. 3, lines 9-18; ‘Display device 18 is further operable to use a show module 44 associated with display device 18. Show module 44 comprises software and/or hardware operable to communicate with other devices on network 16 and control display device 18.’);
“establishing, substantially simultaneously with the data communication channel, a voice communications channel with the display device, wherein the voice communications channel is different from a data communication channel” (col. 3, lines 46-51; ‘For example, PSTN interface 54 may comprise an analog modem or an interactive voice response (IVR) system.’);
“causing, over the data communication channel, a first content to be presented on the display device” (col. 4, lines 48-65; ‘The e-mail may also have a graphical attachment, such as a diagram, which user 24 may display visually on display device 18.’);
“receiving, over the voice communication channel, an input from the display device” (col. 5, lines 45-59; ‘If the display mode is set to continuous, then one or more display devices show dynamically changing content as the user changes audio contexts.’);
“causing, over the data communication channel, the display device to render a modified version of the first content based at least in part on the input” (col. 5, lines 45-59; ‘If the display mode is set to continuous, then one or more display devices show dynamically changing content as the user changes audio contexts.’);
“selecting second content based at least in part on the information about the user” (identifier associated with user, col. 6, lines 16-23; ‘The registration process for display device 18 stores a identifier of the particular display device 18, such as a name, a identifier associated with user 24 that may use the particular display device 18, and sharing/security information associated with the particular display device 18.’; col. 6, lines 23-53; ‘ Action module 62 then sends a command to show module 44 associated with the particular display device 18 indicating the data to be displayed.’); and
“causing, over the data communication channel, the display device to render the second content” (col. 6, lines 23-53; ‘ Action module 62 then sends a command to show module 44 associated with the particular display device 18 indicating the data to be displayed.’).

Allowable Subject Matter
Claims 21-35 and 37-40 would be allowable if rewritten or amended to overcome the Double Patenting rejection(s) set forth in this Office action.

Regarding claims 21 and 30, the closest prior art, Nair et al. (US 6621502 B1), teaches:
“establishing a data communication channel with a display device” (col. 2, lines 46-55; ‘For example, network 16 may comprise an asynchronous transfer mode (ATM) network, an Internet protocol (IP) network and other suitable packet based data communications technology.’; col. 3, lines 9-18; ‘Display device 18 is further operable to use a show module 44 associated with display device 18. Show module 44 comprises software and/or hardware operable to communicate with other devices on network 16 and control display device 18.’);
“establishing, substantially simultaneously with the data communication channel, a voice communications channel over a public switched telephone network (PSTN) or a voice over Internet protocol (VoIP) network with the display device, wherein the voice communications channel is different from a data communication channel” (col. 3, lines 46-51; ‘For example, PSTN interface 54 may comprise an analog modem or an interactive voice response (IVR) system.’);
“causing, over the data communication channel, first content to be presented on the display device” (col. 4, lines 48-65; ‘The e-mail may also have a graphical attachment, such as a diagram, which user 24 may display visually on display device 18.’);
“receiving, over the voice communication channel, a first input from the display device” (col. 5, lines 45-59; ‘If the display mode is set to continuous, then one or more display devices show dynamically changing content as the user changes audio contexts.’);
“causing, over the data communication channel, the display device to render a modified version of the first content based at least in part on the first input” (col. 5, lines 45-59; ‘If the display mode is set to continuous, then one or more display devices show dynamically changing content as the user changes audio contexts.’);
“receiving, over the voice communication channel, an identifier of a user of the display device” (col. 6., lines 16-23; ‘The registration process for display device 18 stores a identifier of the particular display device 18, such as a name, a identifier associated with user 24 that may use the particular display device 18, and sharing/security information associated with the particular display device 18.’);
“retrieving, in response to identifying the user, information about the user from a database” (col. 6., lines 16-23; ‘The registration process for display device 18 stores a identifier of the particular display device 18, such as a name, a identifier associated with user 24 that may use the particular display device 18, and sharing/security information associated with the particular display device 18.’).
However, the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “selecting advertising content based at least in part on the information about the user” together with “causing, over the data communication channel, the display device to render the advertising content” in combination with the other claimed features.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 10735584 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to controlling content on a display device. In addition, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the omission of an element, e.g. sending a web-page, etc. and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.

Instant Claim
US Patent Claim
21. A computer system, comprising: one or more processors; and memory storing program instructions executable by the one or more process to cause the computer system to perform operations comprising: establishing a data communication channel with a display device; establishing, substantially simultaneously with the data communication channel, a voice communications channel over a public switched telephone network (PSTN) or a voice over Internet protocol (VoIP) network with the display device, wherein the voice communications channel is different from a data communication channel; causing, over the data communication channel, first content to be presented on the display device; receiving, over the voice communication channel, a first input from the display device; causing, over the data communication channel, the display device to render a modified version of the first content based at least in part on the first input; receiving, over the voice communication channel, an identifier of a user of the display device; retrieving, in response to identifying the user, information about the user from a database; selecting advertising content based at least in part on the information about the user; and causing, over the data communication channel, the display device to render the advertising content.
1. A computer system, comprising: one or more processors; and memory storing program instructions executable by the one or more process to cause the computer system to perform operations comprising: sending a web page for display via a display device; establishing a call with a telephony device via a voice communications channel over a public switched telephone network (PSTN) or a voice over Internet protocol (VoIP) network, wherein the call is established while the web page is being displayed via the display device and the voice communications channel is different from a data traffic channel; authenticating the telephony device; receiving, during the call, a dual-tone multi-frequency (DTMF) input from the telephony device via the voice communications channel; rendering, during the call, a modified version of the web page based at least partly on the input; sending, during the call, the modified version of the web page for display via the display device; receiving, during an additional call, an identifier of a user of the telephony device; retrieving, from a database, information about the user; selecting advertising content based at least partly on the information about the user; rendering a web page that includes the advertising content; and sending the web page to an additional display device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658